       Case 3:18-cv-04100-TSH Document 50 Filed 08/28/19 Page 1 of 4



 1 Michael N. Zachary (SBN 112479)
   mzachary@bdiplaw.com
 2 Nicholas S. Mancuso (SBN 271668)
   nmancuso@bdiplaw.com
 3 Hillary N. Bunsow (SBN 278719)

 4 hillarybunsow@bdiplaw.com
   BUNSOW DE MORY LLP
 5 701  El Camino Real
   Redwood City, CA 94063
 6 Telephone:    (650) 351-7248
   Facsimile:    (650) 351-7253
 7

 8 Attorneys for Plaintiff
   Larry G. Philpot
 9

10

11
                                  UNITED STATES DISTRICT COURT
12
                                 NORTHERN DISTRICT OF CALIFORNIA
13

14 LARRY G. PHILPOT,                               CASE NO. 18-cv-04100-TSH
15
                    Plaintiff,
16                                                 STIPULATED DISMISSAL WITH
           v.                                      PREJUDICE AND [PROPOSED]
17                                                 ORDER
18 KOS MEDIA LLC,

19

20                 Defendant.

21

22

23

24

25

26

27

28
     STIPULATED DISMISSAL WITH                               CASE NO. 18-cv-04100-TSH
     PREJUDICE AND [PROPOSED]
     ORDER
        Case 3:18-cv-04100-TSH Document 50 Filed 08/28/19 Page 2 of 4



            Pursuant to Federal Rule of Civil Procedure 41(a)(2) and the terms of a separate settlement
 1

 2 agreement, Plaintiff Larry G. Philpot (“Plaintiff”) and Defendant KOS Media LLC (“Defendant”)

 3 hereby stipulate to the dismissal with prejudice of this action. The parties agree that any action or

 4 other proceeding to enforce or otherwise relating to the terms of this Stipulated Dismissal With

 5 Prejudice and the parties’ separate settlement agreement shall remain subject to the jurisdiction of

 6
     this Court pursuant to Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375, 381-82
 7
     (1994), each party agreeing to waive any objections to such jurisdiction based upon personal
 8
     jurisdiction or venue, and agreeing that this Court shall retain and shall have exclusive jurisdiction
 9

10 over the matter.

11                                                     Respectfully submitted,

12    Dated: August 28, 2019                            By: /s/ Hillary Bunsow
                                                            Michael N. Zachary (SBN 112479)
13                                                          mzachary@bdiplaw.com
                                                            Nicholas S. Mancuso (SBN 271668)
14
                                                            nmancuso@bdiplaw.com
15                                                          Hillary N. Bunsow (SBN 278719)
                                                            hillarybunsow@bdiplaw.com
16                                                          BUNSOW DE MORY LLP
                                                            701 El Camino Real
17                                                          Redwood City, CA 94063
                                                            Telephone: (650) 351-7248
18
                                                            Facsimile:     (650) 351-7253
19
                                                            Attorneys for Plaintiff
20                                                          Larry G. Philpot
21 Dated: August 28, 2019                               By: /s/ Garner Weng
22                                                          Garner K. Weng (SBN 191462)
                                                            gweng@hansonbridgett.com
23                                                          Robert A. McFarlane (SBN 172650)
                                                            rmcfarlane@hansonbridgett.com
24                                                          Rosanna W. Gan (SBN 325145)
                                                            rgan@hansonbridgett.com
25                                                          HANSON BRIDGETT LLP
26                                                          425 Market St., 26th Floor
                                                            San Francisco, CA 94105
27                                                           tel. (415) 777-3200
                                                             fax (415) 541-9366
28
     STIPULATED DISMISSAL WITH                         1                     CASE NO. 18-cv-04100-TSH
     PREJUDICE AND [PROPOSED]
     ORDER
        Case 3:18-cv-04100-TSH Document 50 Filed 08/28/19 Page 3 of 4



 1

 2                                                          Attorneys for Defendant
                                                            KOS Media LLC
 3

 4

 5
                               ATTESTATION OF E-FILED SIGNATURE
 6
            Pursuant to Local Rule 5-1(i)(3), I hereby certify that I have obtained the concurrence in
 7
     the filing of this document from all signatories for whom a signature is indicated by a
 8
     “conformed” signature (/ s /) within this electronically filed document and I have on file records to
 9
     support this concurrence for subsequent production to the Court if so ordered or for inspection
10
     upon request.
11

12
      Dated: August 28, 2019                              By: /s/ Hillary Bunsow
13                                                        Hillary N. Bunsow
14
                                                          Attorneys for Plaintiff
15                                                        Larry G. Philpot

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATED DISMISSAL WITH                        2                    CASE NO. 18-cv-04100-TSH
     PREJUDICE AND [PROPOSED]
     ORDER
       Case 3:18-cv-04100-TSH Document 50 Filed 08/28/19 Page 4 of 4



                                       [PROPOSED] ORDER
 1

 2        Pursuant to the foregoing stipulation of the parties and good cause appearing,

 3        IT IS SO ORDERED.

 4

 5        Dated: _______________                       __________________________________
 6                                                           Honorable Thomas S. Hixson
                                                             United States Magistrate Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATED DISMISSAL WITH                     3                   CASE NO. 18-cv-04100-TSH
     PREJUDICE AND [PROPOSED]
     ORDER
